DETAILED ACTION
This Office Action is in response to Applicants’ Application filed on January 26, 2022.  Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 26, 2022 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the status of the cross-reference to related applications in paragraph 0001 needs to be updated.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,271,793. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are broader in scope and thus encompass the subject matter already claimed

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al (hereinafter, “Wu”, U.S. Pub. No. 2017/0295082).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As per claims 1, 8 and 16, Wu discloses a method, non-transitory machine readable medium and system comprising:
monitoring, by an adaptation control loop comprising a processor and a memory, a second environment (paragraphs 0019 and 0026-0027);
receiving, by the adaptation control loop and in response to monitoring the second environment, second data from the second environment (paragraphs 0029-0031);
sending to a control loop, by the adaption control loop, information associated with (paragraphs 0029-0031):
one or more predetermined adaptation policies of the adaptation control loop (paragraphs 0031-0035); and
the second data, wherein the control loop automatically self-adjusts predetermined control loop parameters regarding a process in a first environment based at least in part on the information received from the adaptation control loop received by the adaption control loop from a second environment (paragraphs 0026-0027 and 0045).
As per claims 2, 9 and 17, Wu discloses wherein the predetermined control loop parameters comprise at least one of the following:
a policy;
a data collection code portion; and
a threshold value (paragraph 0045).
As per claims 3, 10 and 18, Wu discloses wherein automatically self-adjusting predetermined control loop parameters comprises at least one of:
adding at least one new parameter to the predetermined control loop parameters;
deleting at least one of the predetermined control loop parameters; and 
replacing at least one of the predetermined control loop parameters with one or more alternate parameters (paragraphs 0044-0047).
As per claims 4, 11 and 19, Wu discloses wherein:
the first environment is a virtual network function (VNF) (paragraph 0026);
the second environment is a virtual cloud service for an entity (paragraph 0031); and 
the second data (paragraphs 0043-0049) comprises at least one of the following: 
an internal operating condition of an entity; 
personal information of the entity; 
operating costs of the entity; and 
security information of the entity (paragraphs 0043-0049).
As per claims 5 and 12, Wu discloses wherein the information is further associated with at least one of the following:
a microservice;
 a neural network; 
artificial intelligence; and 
machine learning (paragraph 0045).
As per claims 6 and 13, Wu discloses:
wherein the control loop comprises the adaptation control loop (paragraph 0026).
As per claims 7 and 14, Wu discloses:
wherein the control loop is a slave to the adaptation control loop (paragraph 0026).
As per claims 15 and 20, Wu discloses:
 wherein the processing system comprising a plurality of processors (paragraph 0025).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        




ltj
October 16, 2022